Case 9:21-cv-80828-WPD Document 11 Entered on FLSD Docket 05/28/2021 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA



  KIMN S. SULLIVAN a/k/a KIMBERLY                   Case No. 9:21-CV-80828-WPD
  SULLIVAN,

        Plaintiffs,
  v.

  BANK OF AMERICA, N.A., et al.,

        Defendants.



       DEFENDANT BANK OF AMERICA, N.A.’S AGREED MOTION TO EXTEND
            DEADLINE TO RESPOND TO CLASS ACTION COMPLAINT

         Pursuant to Rule 6(b)(1) of the Federal Rules of Civil Procedure and Local Rule 7.1,

  Defendant Bank of America, N.A. (“BANA”) moves for an extension of time until and including

  July 16, 2021, to answer, move, or otherwise plead in response to Plaintiff’s Class Action

  Complaint. This is BANA’s first request to enlarge its responsive pleading deadline, which is

  currently June 2, 2021. BANA has just recently retained the undersigned counsel and seeks this

  extension to allow for sufficient time to analyze Plaintiff’s allegations and prepare BANA’s

  response, particularly in view of upcoming holidays. Plaintiff’s counsel confirmed via telephone

  on May 26, 2021, that Plaintiff does not oppose the requested extension.

                       CERTIFICATE OF GOOD FAITH COMPLIANCE

         Pursuant to S.D. Fla. Local Rule 7.1(a)(3), Defendant certifies that its counsel conferred

  with counsel for Plaintiff—the only parties who may be affected by the relief sought in the

  motion—in a good faith effort to resolve the issues raised in the motion, and there is no opposition

  to this motion. A proposed Order is attached.



                                                   1
Case 9:21-cv-80828-WPD Document 11 Entered on FLSD Docket 05/28/2021 Page 2 of 3
  CASE NO. 9:21-CV-80828-WPD
  DEFENDANT BANK OF AMERICA, N.A.’S
  AGREED MOTION TO EXTEND DEADLINE
  TO RESPOND TO CLASS ACTION COMPLAINT

  DATED: May 28, 2021
                                                 Respectfully submitted,

                                                  /s/ J. Randolph Liebler
                                                  J. Randolph Liebler (Florida Bar #507954)
                                                  Dora F. Kaufman (Florida Bar #771244)
                                                  LIEBLER, GONZALEZ & PORTUONDO
                                                  Courthouse Tower
                                                  44 West Flagler Street, 25th Floor
                                                  Miami, FL 33130
                                                  (305) 379-0400
                                                             AND
                                                 Allen W. Burton (pro hac vice application
                                                 forthcoming)
                                                 O’MELVENY & MYERS LLP
                                                 7 Times Square
                                                 New York, NY 10036
                                                 (212) 326-2000
                                                 aburton@omm.com

                                                 William K. Pao (pro hac vice application
                                                 forthcoming)
                                                 O’MELVENY & MYERS LLP
                                                 400 South Hope Street
                                                 Los Angeles, CA 90071
                                                 (213) 430-6000
                                                 wpao@omm.com
                                                 Attorneys for Defendant Bank of America, N.A.



                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY the foregoing document was filed with the Clerk of the Court using

   CM/ECF on this 28th day of May, 2021. I also certify that the foregoing document is being

   served this day on all counsel of record registered to receive electronic Notices of Electronic

   Filing generated by CM/ECF.

                                                     /s/ J. Randolph Liebler
                                                     J. Randolph Liebler
Case 9:21-cv-80828-WPD Document 11 Entered on FLSD Docket 05/28/2021 Page 3 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA



  KIMN S. SULLIVAN a/k/a KIMBERLY                 Case No. 9:21-CV-80828-WPD
  SULLIVAN,

        Plaintiffs,
  v.

  BANK OF AMERICA, N.A., et al.,

        Defendants.



               ORDER GRANTING DEFENDANT BANK OF AMERICA N.A.’S
                  UNOPPOSED MOTION TO EXTEND DEADLINE TO
                     RESPOND TO CLASS ACTION COMPLAINT
         THIS MATTER is before this Court on Defendant Bank of America N.A.’s Agreed Motion

  to Extend Deadline to Respond to Class Action Complaint. Having considered the Motion and the

  file in this action, and noting that the Motion is unopposed, it is hereby,

  ORDERED AND ADJUDGED as follows:

         1.      The Motion is GRANTED.

         2.      Defendant Bank of America, N.A. has until and including July 16, 2021, to

  answer, move, or otherwise plead in response to Plaintiff’s Complaint.

         SO ORDERED this                day of              , 2021.


                                                                                 ______
                                                       JUDGE WILLIAM P. DIMITROULEAS




                                                 1
